Citation Nr: 1641981	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-46 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1950 to November 1950 and April 1951 to December 1952.
This appeal is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

The Veteran has stated that he has PTSD as a result of active service.  The RO did not send the Veteran's stressors to Joint Services Records Research Center because it found that it needed additional details about the stressors from the Veteran. The RO sent the Veteran a letter in February 2014 requesting additional details about his stressors.  In February 2014, the Veteran's representative responded that the Veteran was unable to recall any additional details regarding the stressors.  However, with respect to the Veteran's claim that a plane crashed and the pilot was killed, the Veteran has stated that it was in July or August 1952 while he was assigned to the 20th Air Base Group in Weathersfield near Braintree or Essex, England.  That stressor should be referred to JSRRC for potential verification.  Additionally, the Veteran has not be provided a VA medical examination for the claimed PTSD.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the JSRRC and request any existing information related to verification of the Veteran's alleged stressor regarding a downed aircraft in July or August 1952 while he was assigned to the 20th Air Base Group in Weathersfield near Braintree or Essex, England, detailed in the stressor statement he submitted in May 2012.

2.  Then, schedule the Veteran for a psychiatric examination with a psychologist or psychiatrist.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the rationale for all opinions, citing to supporting clinical data as appropriate.  Based on a review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Provide a full multiaxial diagnosis and specifically make a finding as to whether each criterion for a diagnosis of PTSD is met.  Reconcile the diagnosis with the evidence and other diagnoses of record.

(b)  If a diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or greater probability) that PTSD is related to service, to include any stressor event verified by the JSRRC?  For the purpose of responding to this question, the examiner should only consider stressors verified by the JSRRC.

(c)  If stressors are not verified by the JSRRC, and a diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or greater probability) that PTSD is due to service, to include as due to fear of hostile military or terrorist activity during service?  A fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(d)  For any other psychiatric diagnosis found, is it at least as likely as not (50 percent or greater probability) that psychiatric disability is related to service or any event, injury, or disease during service?

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

